       Case 1:19-cv-12564-MBB Document 43 Filed 08/18/20 Page 1 of 10



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS


AMERICAN CIVIL LIBERTIES UNION OF
MASSACHUSETTS and LAWYERS FOR CIVIL
RIGHTS,

                                Plaintiffs,           Civil Action No. 19-cv-12564 MBB

                      -v-

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY and IMMIGRATION
AND CUSTOMS ENFORCEMENT,

                                Defendants.


 DECLARATION OF ICE DEPUTY FOIA OFFICER TONI FUENTES REGARDING
           ICE FOIA OFFICE WORKLOAD AND RESOURCES

  I. INTRODUCTION

  I, Fernando Pineiro, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

        1.   I am the Acting FOIA Officer of the U.S. Immigration and Customs Enforcement

 (“ICE”) Freedom of Information Act (“FOIA”) Office. I have held this position since July 10,

 2019 and am the ICE official immediately responsible for supervising ICE responses to

 requests for records under the Freedom of Information Act, 5 U.S.C. § 552 (the FOIA), the

 Privacy Act, 5 U.S.C. § 552a (the Privacy Act), and other applicable records access statutes

 and regulations. Prior to this position, I was the Deputy FOIA Officer of the ICE FOIA Office

 from December 29, 2013 to July 9, 2019, and prior to that I was the FOIA Officer for three

 years at the Office for Civil Rights and Civil Liberties (“CRCL”) at the U.S. Department of

 Homeland Security (“DHS”).
          Case 1:19-cv-12564-MBB Document 43 Filed 08/18/20 Page 2 of 10




           2.    My official duties and responsibilities include the general management, oversight,

    and supervision of the ICE FOIA Office, which is responsible for the receipt, processing, and

    response to all FOIA, 5 U.S.C. § 552, and Privacy Act, 5 U.S.C. § 552a, requests received at

    ICE. In that capacity, I manage and supervise a staff of ICE FOIA Paralegal Specialists, who

    report to me regarding the processing of FOIA and Privacy Act requests received by ICE, as

    well as the status, processing, and productions of ICE’s federal FOIA litigations. In connection

    with my official duties, I am familiar with ICE’s procedures for responding to requests for

    information pursuant to provisions of FOIA and the PA. In addition to responding to requests

    for information, I am also familiar with ICE FOIA’s workload as well as the supporting

    metrics.

           3.    I make this declaration in my official capacity based on my personal knowledge,

    my review of records kept by ICE in the ordinary course of business, and information provided

    to me by other ICE employees in the course of my official duties.

    II.          CURRENT STATISITCS REGARDING FOIAS SUBMITTED TO ICE

           4.    As of August 6, 2020, the ICE FOIA Office is processing approximately 62,845

    requests, of which 4,555 requests are original requests submitted to the ICE FOIA Office, 144

    are consults, and 58,290 requests are a referral backlog from the U.S. Citizenship and

    Immigration Services (“USCIS”). 1

           5.    Beginning in fiscal year (“FY”) 2018, the ICE FOIA Office experienced a

    substantial and dramatic increase in the number of FOIA requests received by ICE compared



1
 Other Federal agencies may send FOIA requests to ICE for either consultation and/or referral. These consultations
and referrals require a significant amount of work by ICE FOIA, as they must be treated like a normal FOIA request
and require either a response back to the originating agency or a direct response to the requester.

                                                                    Declaration of FOIA Officer Fernando Pineiro

                                                                                                                 2
       Case 1:19-cv-12564-MBB Document 43 Filed 08/18/20 Page 3 of 10




to previous years. In FY 2015, the ICE FOIA Office received 44,748 FOIA requests; 63,385

FOIA requests in FY 2016; the number of requests received decreased in FY 2017 to 47,893

but was then followed by a record high of 70,267 FOIA requests in FY 2018. In FY 2019, that

number increased even further to a total of 123,370 requests received. To date, in FY 2020, the

ICE FOIA Office has received 114,475 requests.

       6.    In short, between FY 2017 and the first half of FY 2020, the ICE FOIA Office

experienced approximately a 258% increase in FOIA requests. This dramatic increase in ICE

FOIA’s workload is attributed to the aforementioned increased number of referrals ICE

receives from USCIS and the increased public interest in the Department’s operations as they

pertain to recent Presidential and/or Executive Orders and subsequent guidance from the

Secretary of Homeland Security.

       7.    In addition to the increasing volume of FOIA requests, ICE has also experienced

an increase in the complexity of FOIA requests, both in terms of volume and substance. For

example, it is now not uncommon to see FOIA requests with 50 to 60 sub-parts comprising

several pages, searches of numerous program offices, and a universe of records that has

thousands of pages to review and process. These FOIA requests take considerably longer to

process due to extensive searches that are usually required, and the intricacies of the documents

and/or data produced. In FY 2019, one FOIA requester alone – a data clearing house – filed

more than 370 FOIA requests seeking extensive data extracts. As of March 31, 2020, ICE

FOIA had 295 similar FOIA requests from the same requester.

       8.    All these factors have nearly doubled the ICE FOIA Office’s overall workload in

comparison with the same date for FY 2017. In response to the increasingly heavy workload,



                                                         Declaration of FOIA Officer Fernando Pineiro

                                                                                                   3
       Case 1:19-cv-12564-MBB Document 43 Filed 08/18/20 Page 4 of 10




the ICE FOIA Office has adopted the court-sanctioned practice of generally handling

backlogged requests on a “first-in, first-out basis,” which ensures fairness to all FOIA

requestors by not prioritizing one request over another.

       9.    The ICE FOIA Office tracks all the requests it receives, both directly and by

referral, through FOIAXpress, which is ICE FOIA’s case management system. If needed,

before importing documents to FOIAXpress, the ICE FOIA Office will use a separate program

called Relativity, an eDiscovery platform, to initially process documents for productions. This

software allows ICE FOIA to remove duplicate documents and group email threads, reducing

overall page counts and thus facilitating faster and more efficient document production.

Relativity can also facilitate narrowed searches within document sets, which is a function that

FOIAXpress lacks. However, FOIAXpress and Relativity are not interoperable systems, and

documents cannot be transferred or shared between the systems in a convenient fashion.

III.         ICE FOIA OFFICE’S STAFF LEVELS AND WORKLOAD

       10.   A consequence of the increasing complexity and volume of ICE FOIA’s workload

(see paragraphs 4-8) is that more of those FOIA requests become subject to litigation in U.S.

District Court.

       11.   The ICE FOIA Litigation Processing Unit is currently comprised of three full-

time, experienced paralegals, one new full-time paralegal, and one part-time paralegal who are

processing 154 active FOIA litigations as of August 17, 2020. There are currently 55 FOIA

litigation cases that have rolling productions, which yield a monthly litigation production page

count of between 25,000-28,000 pages. Additionally, there are cases that are added each

month which increase the case list and resulting productions. With the monthly additions, the


                                                           Declaration of FOIA Officer Fernando Pineiro

                                                                                                     4
       Case 1:19-cv-12564-MBB Document 43 Filed 08/18/20 Page 5 of 10




four full-time and one part-time paralegals will be required to process nearly 40,000 pages per

month. These page-count numbers do not take into account the more than 50 additional FOIA

lawsuits that require a single production (instead of a rolling production schedule).

        12.      The ICE FOIA Litigation Processing Unit also drafts, assigns, and tracks any and

all searches for responsive documents in response to FOIA litigations. These search taskings

can span dozens of ICE program and field offices and require the Unit to keep track of

hundreds of thousands of responsive documents, as well as each of the office’s search

documentation.

        13.      The four full-time and one part-time paralegals who comprise the ICE FOIA

Litigation Processing Unit also have other duties, in addition to processing documents pursuant

to litigation.     For example, these four individuals also prepare various reports, process

Congressional inquiries, redact Prison Rape Elimination Act (“PREA”) and Office of

Detention Oversight (“ODO”) reports, send out FOIA (b)(4) submitter notices on relevant

cases, and handle consults and referrals from other agencies as they come in. The Unit also

supports attorneys in the ICE Office of the Principal Legal Advisor on federal FOIA litigations,

assisting in the creation of Vaughn indexes, declarations, and other necessary filings.

        14.      The members of the ICE FOIA Litigation Processing Unit also manage a host of

other administrative duties, including (but not limited to) monitoring the ICE FOIA inbox

(which receives from 12,000-18,000 emails annually), processing all classified consults and

referrals, scheduling productions, preparing clearance emails, and preparing other

correspondence to requesters.




                                                           Declaration of FOIA Officer Fernando Pineiro

                                                                                                     5
       Case 1:19-cv-12564-MBB Document 43 Filed 08/18/20 Page 6 of 10




       15.   In total, each member of the ICE FOIA Litigation Processing Unit can process on

average 100-300 pages per day, depending on the complexity of the documents, and still be

required to keep up with their overall job requirements.

       16.   Outside of the Litigation Processing Unit, the ICE FOIA Office currently has a

staff of 19 FOIA specialists dedicated to processing FOIA requests solely at the administrative

level. The processors are responsible for responding to the original FOIA requests and, if

necessary, reprocessing remands on appeal. In FY 2019, these FOIA processors completed

and closed out 65,213 FOIA requests. Unfortunately, at this time, ICE FOIA does not have

authority to hire any additional FOIA processor employees; indeed, as mentioned above, ICE

FOIA employees have been lost due to budget cuts.

       17.   In order to meet its obligations for all cases in litigation, and to ensure that all of

the FOIA matters progress so that each requester can receive a response, the ICE FOIA Office

typically cannot process more than 500 pages per month for each case. Any increase in one

matter would hinder ICE FOIA’s ability to process records for productions in other matters.

       18.   Moreover, the ICE FOIA Office typically cannot produce a set number of pages

per month. Depending on the volume of records located in the search tasking phase of the

administrative stage and/or FOIA litigation, if the Court would order ICE FOIA to produce a

certain number of pages per month, it is entirely plausible that the processors would have to

review hundreds, or even thousands, of additional pages on top of the 500 pages that are

attainable, in order to get to the requisite production number. ICE FOIA is incapable of

achieving this outcome based on the limited resources available and the competing priorities,

litigation and non-litigation deadlines, and the sheer volume of overall work.



                                                           Declaration of FOIA Officer Fernando Pineiro

                                                                                                     6
       Case 1:19-cv-12564-MBB Document 43 Filed 08/18/20 Page 7 of 10




IV.           LIMITATIONS ON EXPEDITED REVIEW OF RECORDS OF

       PRIORITIZED RECORDS

       19.    As detailed in paragraph 7 above, the complexity of FOIA requests submitted to

ICE FOIA has greatly increased, resulting in requests that include multiple parts and subparts,

which in turn leads to a large volume of potentially responsive records that require review and

processing.

       20.    Not only do these complex FOIA requests require a more extensive search to be

performed by the appropriate program offices, but they also require a comprehensive review

process once search results are returned.

       21.    Conducting searches and processing potentially responsive records in response to

a FOIA request is a multifaceted procedure.

       22.    When the ICE FOIA Office receives a proper FOIA request, its first step is to

determine which program offices within ICE are reasonably likely to possess records

responsive to that request, if any, and to initiate searches within those program offices. This

determination is based on the description of the records requested and requires a familiarity

with the holdings of ICE’s records systems, and the substantive and functional mandates of

numerous ICE offices. Factors such as the nature, scope, and complexity of the request itself

are also relevant.

       23.    Once the ICE FOIA Office determines the appropriate program offices for a given

request, it provides the POCs in each of those program offices with a copy of the FOIA request

and instructs them to conduct a search for responsive records. The POCs then review the FOIA

request, along with any case-specific instructions provided by the ICE FOIA Office, and based



                                                        Declaration of FOIA Officer Fernando Pineiro

                                                                                                  7
         Case 1:19-cv-12564-MBB Document 43 Filed 08/18/20 Page 8 of 10




 on their experience and knowledge of their program office’s practices and activities, forward

 the request and instructions to the individual employee(s) or component office(s) within the

 program office that they believe are reasonably likely to have responsive records, if any.

       24.     Per the ICE FOIA Office’s instructions, the individuals and component offices are

directed to conduct searches of the file systems (including both paper and electronic files) that in

their judgment, based on their knowledge of the manner in which they routinely keep records,

would be the most likely systems to contain responsive documents. After those searches are

completed, the individuals and component offices provide any potentially responsive records to

their program office’s POC, who in turn provides the records to the ICE FOIA Office.

       25.     Individuals and/or component offices who perform the search for responsive

records typically do not organize or categorize the potentially responsive records in accordance

with the multiple parts or subparts of the FOIA request. Consequently, the ICE FOIA Office

does not have the ability to readily determine the responsiveness of each record to the parts and

subparts of the FOIA request without manually reviewing each record.             To do so would be

exceedingly burdensome and it is not required by the FOIA. Furthermore, it is likely that one

record may be responsive to more than one part or subpart of a FOIA request and therefore any

page count of responsive records corresponding to the parts or subparts of a FOIA request would

be inaccurate. For these reasons, the ICE FOIA Office does not identify the number of records

that are potentially responsive to each part or subpart of the FOIA request.

       26.     Similarly, the ICE FOIA Office is not able to readily prioritize certain records

 over others for production release. To prioritize records for release, the ICE FOIA Office must

 either conduct a manual review of the entire universe of records and extract records that meet



                                                            Declaration of FOIA Officer Fernando Pineiro

                                                                                                      8
       Case 1:19-cv-12564-MBB Document 43 Filed 08/18/20 Page 9 of 10




the priority criteria, or stop production releases, load all the potentially responsive records into

Relativity, perform searches based on specific agreed upon search terms, extract the priority

records, reloaded the potentially responsive records into the FOIA case tracking program and

then process the records. However, even if specific search terms are agreed upon between the

parties, ICE FOIA would still have to review each page in order to determine if it is responsive

to the request. Records containing a specific search term does not, in and of itself, deem a

record responsive to the request.

       27.   ICE FOIA processes the potentially responsive records by conducting a line-by-

line review of each page in order to determine the responsiveness of the record, as previously

stated, as well as applying any appropriate FOIA exemptions. The length of time it takes ICE

FOIA to complete the first line review of the records naturally depends on the number of pages

they have to review and the complexity of the records.

       28.   Following ICE FOIA’s review and application of any redactions to the records

deemed to be responsive to the request, a second line review is conducted by ICE’s agency

counsel assigned to the specific FOIA litigation. This second line review also requires a line-

by-line review of each page.        In some instances, particularly for records that are law

enforcement sensitive, the program office requires additional reviews prior to releasing the

records.

       29.   Upon completion of the second line review by ICE’s agency counsel and any

additional program office reviews, the records are forwarded to a Senior Executive Service

attorney to provide final clearance. Only after final clearance is obtained can ICE FOIA

produce the records to the Plaintiffs.



                                                           Declaration of FOIA Officer Fernando Pineiro

                                                                                                     9
       Case 1:19-cv-12564-MBB Document 43 Filed 08/18/20 Page 10 of 10




        30.   Once an initial production date or schedule is in place, either from an agreement

 between the parties or from a court order, the ICE FOIA Office endeavors to adhere to that

 production schedule/date.

   V. JURAT CLAUSE

       I declare under penalty of perjury that the forgoing is true and correct to the best of my

knowledge and belief. Signed this 18th day of August 2020.




                                    ____________________________________
                                    Fernando Pineiro, FOIA Officer
                                    Freedom of Information Act Office
                                    U.S. Department of Homeland Security
                                    U.S. Immigration and Customs Enforcement
                                    500 12th Street, S.W., Stop 5009
                                    Washington, D.C. 20536-5009




                                                          Declaration of FOIA Officer Fernando Pineiro

                                                                                                   10
